                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

    UNITED STATES OF AMERICA,

            Plaintiff,                                      Criminal No. 18-20043

    v.                                                     Hon. Nancy G. Edmunds

    D-3 DAMON DREKARR KEMP,

            Defendant.
                                                  /

    ORDER AND OPINION DENYING DEFENDANT’S MOTION TO SUPPRESS [61]

          This matter comes before the Court on Defendant Damon Kemp’s motion to

suppress all evidence found on his cell phone by a private insurance investigator.

Defendant asserts that the investigator was acting as a government agent and therefore

his warrantless review of the cell phone violated Defendant’s Fourth Amendment rights.

The Government opposes the motion. On October 15, 2018, the Court conducted an

evidentiary hearing. For the reasons stated below, the motion is DENIED.

     I.      Facts

          This is an unemployment insurance fraud case.        On January 23, 2018, four

defendants, Kyle Johnson, Kortez Johnson, Damon Kemp, and Shankei Perry, were

indicted and charged with multiple counts relating to their scheme of filing false claims for

unemployment benefits with the Michigan Unemployment Insurance Agency (“MUIA”).

(Indictment, ECF No. 1.) According to the Government, the defendants acquired the




                                             1 
 
personal identification information (“PII”)1 of various individuals, used the PII to submit

fraudulent unemployment insurance claims to the MIUA, and ultimately received the cash

benefits. (Id.)                      The Government estimates that the defendants actually received

approximately $199,402.00 in unemployment benefits and could have received up to

$741,711.00 had all of their false claims been successful. (Id.)

              This case originated with a U.S. Department of Labor investigation that discovered

more than 100 unemployment insurance claims filed with the MIUA came from a single

IP address. (Gov’t Rsp. at 3, ECF No. 72.) The IP address was linked to the home of two

of the defendants: Kyle and Kortez Johnson (the “Johnson Defendants”). (Id.) However,

until it obtained a copy of Defendant Kemp’s cell phone—the cell phone at issue here—

the Government was not able to determine how the Johnson Defendants procured the PII

they used to submit the false insurance claims. (Id.) After receiving a copy of Defendant’s

cell phone from a privately employed insurance investigator, the Government discovered

that Defendant Perry was taking pictures of various individuals’ PII at the dental office

where she worked and sending the pictures to Defendant Kemp. (Id. at 6.) In turn,

Defendant Kemp provided the PII to the Johnson Brothers to file the fraudulent

unemployment insurance claims. (Id.)

              The Government obtained a copy of Defendant’s cell phone from David

Adamczyk.2 (Id.) A former police officer, Adamczyk is currently employed as a private

insurance investigator. (Transcript of Suppression Hearing, October 15, 2018, at 41–42.)

He was employed by the Michigan Investigative Group during his interactions with

                                                            
1
   PII includes information such as an individual’s name, address, date of birth, social security number, and other 
personal information unique to that individual that is necessary to, for example, submit a claim for unemployment 
benefits.  
2
   Adamczyk testified at the October 15, 2018 hearing on Defendant’s motion to suppress.  

                                                               2 
 
Defendant.3 (Id. at 16.) As a private investigator, Adamczyk is typically retained by

insurance carriers and law firms to investigate the origin or cause of a fire. (Id. at 17–18.)

His job involves helping his private clients determine the scope of their liability for an

incident under an insurance policy. (Id.)                           Adamczyk testified that his independent

investigation into the cause of a particular fire on behalf of an insurance company

sometimes overlaps with law enforcement’s investigation into the cause of the same fire

for the purposes of determining whether a crime was committed. (Id. at 18.) When that

happens, Admaczyk will work with law enforcement officers and share the information he

collects. (Id. at 18–20.) However, he generally does not act under the direction or control

of law enforcement. (Id.)

              Specifically as it relates to this case, after a fire at Defendant’s home, Adamczyk

was retained by Ameriprise (Defendant’s insurance provider) to investigate the cause of

the fire. (Id. at 20.) As part of his investigation, Adamczyk made a copy of Defendant’s

phone. (Id. at 23–24.) Adamczyk told Defendant that he was required to copy and review

Defendant’s phone to substantiate Defendant’s story and whereabouts as it related to the

cause of the fire. (Def.’s Mot. at Exhibit A.) At the hearing, Adamczyk further explained

that he decided to make a copy of and review Defendant’s cell phone because he felt that

some of the information Defendant provided was “not adding up.” (Hr’g Tr. at 23–24.)

              A transcript of the communications between Adamczyk and Defendant is attached

to Defendant’s motion. (Def.’s Mot. at Exhibit A.) The record reflects that Defendant

consented to Adamczyk making a copy of the entire phone based on Adamczyk’s

representations that: (1) Defendant’s insurance claim would be denied if he did not allow


                                                            
3
     Michigan Investigative Group is a private investigative agency licensed by the State of Michigan.  

                                                               3 
 
Adamczyk to make a copy of the phone (or Defendant would have to find a private

company to make a copy, but Defendant could not use his phone until the private

company made the copy); (2) only Adamczyk and his team would be reviewing the

contents of the phone; and (3) Adamczyk would only be reviewing the contents of the

phone in connection with the fire investigation on behalf of the insurance company and

would not be reviewing any non-fire/arson related contents of the phone. (Id. at 6, Exhibit

A.)

       At the hearing, Adamcyzk testified that he reviewed the entire contents of

Defendant’s phone. (Hr’g Tr. at 23–24.) He explained that during his initial review he

discovered notes, photographs, and text messages containing several different

individuals’ PII. (Id. at 25, 45.) He testified that he discovered an image of a foil stamping

machine, which based on his own research he believed was used to print credit cards.

(Id.) He testified to reviewing text messages where the Defendant allegedly made several

references to needing more numbers and “needing plastic.” (Id. at 25–26, 45.) And he

testified to reviewing the text messages on Defendant’s phone in which someone was

transmitting the PII to Defendant. (Id.) As a result of his review of the cell phone,

Adamczyk concluded that this content likely related to some sort of criminal activity.

       Adamczyk reached out to his contact at the Arson Investigation Unit of the Detroit

Fire Department, Lieutenant Theodore Copley, about what he found on the cell phone.

(Id. at 39.) Lieutenant Copley went to Adamczyk’s office where Adamczyk showed him

a sample of the suspicious images containing the PII. (Id. at 7–8.) Although Adamczyk

only showed Lieutenant Copley a sample of the images during this first meeting,

Adamczyk testified that he reviewed all of the images and text messages on Defendant’s



                                              4 
 
cell phone prior to contacting Lieutenant Copley. (Id. at 37.) After this meeting, Lieutenant

Copley issued a civil subpoena to the insurance carrier so that he could obtain a copy of

the phone. (Id. at 40.) Adamczyk provided a copy of Defendant’s phone on a flash drive

to Lieutenant Copley in response to the subpoena. (Id.)

          Without obtaining a warrant, Lieutenant Copley reviewed all of the pictures and

text messages on Defendant’s phone. Lieutenant Copley testified that he viewed the

same suspicious content identified by Adamczyk and proceeded to contact the individuals

whose personal information was in Defendant’s phone. (Id. at 47.)            Several of the

individuals Lieutenant Copley contacted claimed that they received letters from the

unemployment office providing notice of an unemployment claim filed in their name. (Id.

at 47–48.) At that point, Lieutenant Copley contacted the Michigan Department of Labor

and learned about an ongoing investigation into potential insurance fraud. (Id.) Lieutenant

Copley provided the names he discovered on Defendant’s phone to the DOL. (Id.) It

turned out that there was significant overlap in the names found on Defendant’s phone

and the names previously identified in the DOL’s investigation. (Id.) Ultimately, through

the information obtained by Lieutenant Copley, the Government was able to determine

that Defendant Perry was the person who sent the pictures of the PII, and that Defendant

Kemp provided the PII to the Johnson Defendants to make the fraudulent unemployment

insurance claims.

    II.      Analysis

          The Fourth Amendment provides that “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall

not be violated.” U.S. Const. amend. IV. Fourth Amendment protections attach when a


                                               5 
 
“search” occurs. United States v. Warshak, 631 F.3d 266, 284 (6th Cir. 2010). A “search”

occurs when the government infringes on an expectation of privacy that society is

prepared to consider reasonable, see United States v. Jacobsen, 466 U.S. 109, 115

(1984), or where the government physically intrudes on a constitutionally protected area

for the purpose of obtaining information, see United States v. Jones, 565 U.S. 400, 407-

08 (2012). Fourth Amendment protections do not apply to a private search. Jacobsen,

466 U.S. at 113. Nor do they apply if the government merely replicates a prior private

search. Id. at 115.

        Here, Defendant moves to suppress the evidence obtained from his cell phone on

the grounds that Adamczyk was acting as a police agent and conducted a warrantless

search of the phone in violation of the Fourth Amendment. Defendant contends that

although he consented to Adamczyk’s review of his phone, that consent was obtained

through coercion. Alternatively, Defendant argues that Adamczyk’s review of the cell

phone exceeded the scope of Defendant’s consent. Put differently, Defendant argues

that although he consented to Adamczyk’s copying of his entire cell phone, that consent

was limited by Defendant’s expectation that Adamczyk would ignore anything not relevant

to the fire.

        The Government denies that Adamczyk was acting as a police agent.           The

Government argues that the Fourth Amendment does not apply to Adamczyk because

he was acting in his capacity as a private insurance investigator when he searched

Defendant’s cell phone. The Government concedes, however, that Lieutenant Copley’s

subsequent warrantless review of the cell phone implicates the Fourth Amendment if

Lieutenant Copley’s search exceeded the scope of Adamczyk’s initial private search. The



                                           6 
 
Government argues that the testimony presented at the hearing demonstrates Lieutenant

Copley’s search did not exceed the scope of Adamczyk’s search and therefore no Fourth

Amendment violation occurred.

    A. Investigator Adamczyk is not a government actor.

       Whether Adamczyk is a government actor is significant because the Fourth

Amendment protects individuals from “unreasonable searches and seizures” by the

government, not private entities. U.S. CONST. amend. IV. Indeed, the Fourth Amendment

“is wholly inapplicable” to searches and seizures by “a private individual not acting as an

agent of the Government or with the participation or knowledge of any governmental

official.” Jacobsen, 466 U.S. at 113–14 (internal quotation marks omitted).

       The Sixth Circuit uses a two-part test to determine whether a private person is a

government agent for the purposes of the Fourth Amendment. United States v. Hardin,

539 F.3d 404, 419 (6th Cir. 2008). “In the context of a search, the defendant must

demonstrate two facts: (1) law enforcement ‘instigated, encouraged or participated in the

search’ and (2) the individual ‘engaged in the search with the intent of assisting the police

in their investigative efforts.’” Id. (quoting United States v. Lambert, 771 F.2d 83, 89 (6th

Cir. 1985)). If the defendant cannot show both of these facts, the private actor is not a

government agent. See United States v. Shepherd, 646 Fed.Appx. 385, 388 (6th Cir.

2016); United States v. Miller, No. CV 16-47-DLB-CJS, 2017 WL 2705963, at *2–3 (E.D.

Ky. June 23, 2017).

       Here, Defendant has not presented any evidence that Lieutenant Copley or law

enforcement instigated, encouraged, or participated in the initial search of Defendant's

cell phone. There is no evidence that Lieutenant Copley or law enforcement asked



                                             7 
 
Adamczyk to perform the search of Defendant’s cell phone or had any role in instigating

or participating in the initial search. Even assuming Lieutenant Copley was aware of

Adamczyk’s investigation into the fire at Defendant’s house on behalf of Ameriprise and

knew that Adamczyk’s investigation necessarily involved reviewing the contents of

Defendant’s phone, there is no evidence that Lieutenant Copley or law enforcement

compelled or encouraged Adamczyk to conduct his review of Defendant’s cell phone or

report his findings.

       Defendant similarly fails to present any evidence that Adamczyk intended collect

evidence for use in a criminal prosecution. Adamczyk’s investigation into the cause of

the fire was entirely separate from the Government’s investigation into the filing of

fraudulent unemployment insurance claims. Adamczyk had an entirely different purpose.

He was investigating the cause and origin of the fire in order to assist an insurance

company in evaluating its liability for a claim. He was not investigating criminal activity or

collecting evidence to use in a criminal prosecution.

       The Court agrees with the Government that whether Adamczyk coerced Defendant

into consenting to the search or exceeded the scope of Defendant’s consent is not

relevant to the inquiry. Defendant’s objection to his insurance provider’s conduct is a

private matter not at issue in this criminal proceeding. The evidence in the record does

not establish that Lieutenant Copley or law enforcement instigated, encouraged, or

participated in Adamczyk's review of Defendant’s cell phone. Nor does it establish that

Adamczyk intended to collect evidence for use in a criminal prosecution against

Defendant. Accordingly, Adamczyk was not acting as a government agent when he

conducted his review of Defendant’s cell phone.



                                              8 
 
    B. Lieutenant Copley’s search did not exceed the scope of Adamczyk’s private
       search.

       Defendant does not argue, either in its briefing or at the hearing, that Lieutenant

Copley’s warrantless review of the cell phone violated the private search doctrine.

Notwithstanding, the Government concedes that Defendant’s Fourth Amendment rights

may have been violated if Lieutenant Copley’s subsequent warrantless review of

Defendant’s cell phone exceeded the scope of Adamczyk’s private search.               Thus

although Defendant does not actually raise the issue, the facts of this case raise questions

about the private search doctrine and its application here.

       The private search doctrine permits a government agent to verify the illegality

of evidence discovered during a private search provided the agent stays within the

scope of the private search. United States v. Lichtenberger, 786 F.3d 478, 481–83

(6th Cir. 2015) (citing Jacobsen, 466 at 119–20). A government agent's invasion of

a defendant's privacy “must be tested by the degree to which [the agent] exceeded

the scope of the private search.” Jacobsen, 466 U.S. at 115; Lichtenberger, 786 F.3d

at 482. “Once frustration of the original expectation of privacy occurs, the Fourth

Amendment does not prohibit governmental use of the now-nonprivate information.”

Jacobsen, 466 U.S. at 117.

       The Sixth Circuit has explained that “[u]nder the private search doctrine, the

critical measures of whether a governmental search exceeds the scope of the private

search that preceded it are how much information the government stands to gain

when it re-examines the evidence and, relatedly, how certain it is regarding what it

will find.” Lichtenberger, 786 F.3d at 485–86 (citing Jacobsen, 466 U.S. at 119–20).

Put differently, the key question is whether the government official “saw the exact

                                             9 
 
same images” the private searcher saw. See United States v. Miller, No. CV 16-47-

DLB-CJS, 2017 WL 2705963, at *7 (E.D. Ky. June 23, 2017) (quoting Lichtenberger,

786 F.3d at 490).

       Here, Adamczyk testified that he independently reviewed the entire contents

of Defendant’s cell phone, including all of the relevant text messages and all of the

relevant pictures, prior to contacting Lieutenant Copley. Based on this testimony,

Lieutenant Copley’s subsequent review of Defendant’s cell phone did not exceed the

scope of Adamczyk’s review. In other words, Lieutenant Copley (the government

official) saw the same exact images, data, and text messages that Adamczyk (the

private searcher) saw.

       To be clear, the Court is cognizant of the heightened scrutiny that should be

applied to warrantless searches of devices such as laptops and cell phones where

privacy interests are high because of the large amount of information on those

devices. See Lichtenberger, 786 F.3d at 488. But the concerns raised by the Sixth

Circuit in Lichtenberger are not presented by this case.

       In Lichtenberger, the defendant's girlfriend, without his consent, hacked into his

laptop and found a number of file folders containing images of child pornography.

Lichtenberger, 786 F.3d at 480. After the girlfriend called the police to report the child

pornography images, an officer came to the home and directed the girlfriend to access

the laptop and open the files. Id. The girlfriend testified that she showed the officer a few

of the images on the computer, but she was not sure if they were the same images or

from the same files she initially viewed on her own. Id. at 481. She also was not sure

whether the other files in the folder where she found the child pornography contained



                                             10 
 
more images of child pornography or contained other data or information. Id. The Sixth

Circuit held the police officer's warrantless search of the defendant's laptop computer

exceeded the scope of the defendant's girlfriend's search because the officer was not

virtually certain that his review would be limited to the images the girlfriend had previously

viewed. Id. at 485–88.

       In contrast to Lichtenberger where the defendant’s girlfriend physically hacked into

the defendant’s computer, here, Defendant consented to Adamczyk’s review of his entire

phone. More importantly, Adamczyk testified that he reviewed every text message and

every image on the phone prior to contacting Lieutenant Copley. Thus unlike the officer

in Lichtenberger, Lieutenant Copley’s subsequent warrantless review of Defendant’s cell

phone did not expand beyond the scope of Adamczyk’s initial private review. Adamczyk

previously viewed all of the same images, data, and text messages that Lieutenant

Copley ultimately saw upon his own review. Therefore Lieutenant Copley’s warrantless

review of Defendant’s cell phone falls within the private search doctrine and no Fourth

Amendment violation occurred.

III. Conclusion

       Adamczyk’s review of Defendant’s cell phone does not implicate the Fourth

Amendment because it was a private search. Further, Lieutenant Copley’s subsequent

warrantless search of Defendant’s cell phone did not exceed the scope of Adamczyk’s

private search. Accordingly, Defendant’s Motion to Suppress (ECF No. 61) is DENIED.


       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

                                             11 
 
Dated: October 29, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of record
on October 29, 2018, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                          12 
 
